 



EXHIBIT 10.11
UICI SUCCESS BONUS AWARD PLAN
(Effective                , 2005)
     1. Purpose. UICI (the “Company”) recognizes that the Participants will be
involved in evaluating and/or negotiating offers, proposals or other
transactions which could result in a Change of Control and, recognizing the
fiduciary obligations of certain executives, believes that it is in the best
interests of the Company and the shareholders to provide additional assurance
that the Participants are better positioned to objectively assess and
aggressively pursue the interests of the Company and the stockholders. The
Company also desires to reward Participants for maximizing the total value of
the Company in a Change of Control by providing meaningful cash-based
compensation incentives to such individuals in such an event.
     2. Definitions.
          (a) “Award” means a success bonus award granted to a Participant
pursuant to this Plan.
          (b) “Award Notice” has the meaning set forth in Section 3.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Change of Control” means the completion, prior to the Cut-Off
Date, of any (1) stock purchase (whether by tender offer or otherwise), merger,
consolidation, recapitalization or other transaction immediately after which the
Company’s shareholders immediately prior thereto do not beneficially own at
least 70% of the then-outstanding Voting Stock or (2) other event designated as
a change of control for purposes of this Plan by the Board.
          (e) “CEO” means the Company’s Chief Executive Officer.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means the Executive Compensation Committee of the
Board. The Committee may delegate any of its powers and duties and any of its
discretionary authorities under the Plan to any officer.
          (h) “Cut-Off Date” means June 30, 2006.
          (i) “Designated Beneficiary” means the beneficiary or beneficiaries
designated in accordance with Section 10 to receive the amount, if any, payable
under the Plan upon the Participant’s death.
          (j) “Disability” or “Disabled” means permanent and total disability as
a result of bodily injury, disease or mental disorder which has resulted in the
Participant’s becoming eligible for long-term disability benefits under the
Company’s long-term disability plan as then in effect.
          (k) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



          (l) “Guidance” has the meaning set forth in Section 19.
          (m) “Incumbent Board” means the individuals who, as of the date
hereof, are members of the Board and any individual becoming a member of the
Board subsequent to the date hereof whose election, nomination for election or
appointment was approved by a vote of at least two-thirds of the then-incumbent
directors (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
objection to such nomination), except that an individual will not be an
incumbent director if his/her election or appointment to the Board occurs as a
result of an actual or threatened election contest (as described in
Rule 14a-12(c) of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board.
          (n) “Participant” means any key employee of the Company designated by
the Committee to participate in the Plan.
          (o) “Plan” means this UICI Success Bonus Award Plan.
          (p) “Prorating Event” means a Participant’s termination of employment
due to the Participant’s death or Disability.
          (q) “Subsidiary” means an entity the results of operations of which
are included in the Company’s consolidated results of operations prepared in
accordance with generally accepted accounting principles.
          (r) “Success Bonus Pool” means the “Total Pool Amount” calculated in
accordance with Annex I.
          (s) “Voting Stock” means stock of the Company generally entitled to
vote on election of directors of the Company.
     3. Eligibility. Participants in the Plan (other than the Company’s
President and Chief Executive Officer (the “CEO”)) will be designated by the CEO
and the amount of Award to be made to such participant shall be determined by
the CEO, subject to review and approval by the Committee. The amount of any
Award to be made to the CEO shall be determined by the Committee. Each
Participant so designated shall be advised that he or she has been designated as
a Participant by an instrument in writing signed or specifically authorized to
be signed by the chairman of the Committee (such instrument, an “Award Notice”).
Each Award Notice shall (a) so advise the recipient that he or she has been
designated as a Participant in the Plan eligible to receive an Award and
(b) designate the amount of the Award to be received by the Participant, which
Award may be expressed as a fixed dollar amount or as a percentage of the
Success Bonus Pool as calculated in accordance with Annex I hereto; except that
in no event shall the aggregate of all Awards to be made hereunder to all
Participants hereunder exceed the amount of the Success Bonus Pool calculated in
accordance with Annex I hereto. No employee will at any time have the right to
be selected as a Participant. Awards made under the Plan are not in lieu of any
other benefits a Participant may be entitled to receive from the Company. Awards
will not be considered compensation for purposes of the Company’s pension and
welfare benefit plans, programs and arrangements.

-2-



--------------------------------------------------------------------------------



 



     4. Administration.
          (a) The Plan will be administered by the Committee. Except as
otherwise expressly provided herein, full power and authority to construe,
interpret and administer the Plan will be vested in the Committee, including the
power to amend or terminate the Plan as further described in Section 13.
          (b) Any determination by the Committee hereunder will be conclusive,
but however, will not be entitled to deference by a trier of fact.
     5. Vesting. A Participant will be entitled to the Award specified in an
Award Notice so long as he or she continues as a full-time employee of the
Company or any of its Subsidiaries as of the date of completion of a Change of
Control. If any Participant ceases to be so employed prior to such date, he or
she will not be entitled to an Award or other benefit hereunder, regardless of
the circumstances, including any actual or alleged wrongful termination, unless
the Committee shall have determined, in light of all facts and circumstances,
that it would be in the interests of the Company to make such Award upon the
terms and conditions otherwise provided for herein. Notwithstanding any other
provision hereof, if a Participant’s employment terminates by reason of the
occurrence of a Prorating Event, a Participant will be entitled to 75% of the
amounts to which he/she or his/her Designated Beneficiary otherwise would have
been entitled hereunder, payable on the dates specified below.
     6. Payment of Awards. Subject to Section 5, 60% of Awards will be payable
on the date of completion of a Change of Control and 40% of Awards will be
payable on a date not later than the 180th day following the Change of Control.
     7. Non-Alienation of Benefits. A Participant may not assign, sell,
encumber, transfer or otherwise dispose of any rights or interests under the
Plan except by will or the laws of descent and distribution. Any attempted
disposition in contravention of the preceding sentence will be void.
     8. No Right to Employment. Neither the Plan nor any action taken pursuant
to the Plan will be construed as giving any employee any right to be retained in
the employ of the Company.
     9. Taxes. The Company will deduct from all amounts paid under the Plan and
any Award Notice all federal, state, local and other taxes that the Company is
required by law to withhold with respect to such payments pursuant to applicable
law.
     10. Designation and Change of Beneficiary. Each Participant may designate
one or more persons as the Designated Beneficiary who will be entitled to
receive the amount, if any, payable under the Plan upon the death of the
Participant. Such designation must be in writing and actually delivered to the
chairman of the Committee. A Participant may, from time to time, revoke or
change his or her Designated Beneficiary without the consent of any prior
Designated Beneficiary by filing a subsequent written designation as aforesaid.
The last such designation so received will be controlling, except that no
designation, or change or revocation thereof, will be effective unless so
received prior to the Participant’s death, and in no event will it be effective
as of a date prior to such receipt.

-3-



--------------------------------------------------------------------------------



 



     11. Payments to Persons Other Than the Participant. If the Committee finds
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident or has died, then any
payment due to such person or his or her estate (unless a prior claim therefor
has been made by a duly appointed legal representative) may, if the Committee so
directs, be paid to his or her spouse, a child, a relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee, in its sole discretion, to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment will be a complete
discharge of the liability of the Company therefor.
     12. No Liability of Board or Committee Members or Officers. No member of
the Board or the Committee or any officer, or employee of the Company will be
personally liable by reason of any contract or other instrument, or any action
or inaction, related to the Plan or any Award Notice and the Company will
indemnify and hold harmless each such person against any cost or expense
(including legal fees, disbursements and other related fraud charges) or
liability (including any sum paid in settlement) arising out of any of the
foregoing.
     13. Termination or Amendment of the Plan. The Plan may only be amended,
suspended or terminated upon approval of a majority of the members of the
Incumbent Board, except that the Plan may not be amended in any way to reduce
the benefits payable hereunder to a Participant or otherwise to impair his or
her ability to receive any amount due hereunder, without the prior written
consent of the Participant, except that, further, if there is no Change of
Control, the Plan will automatically terminate and any Awards made hereunder
will terminate, be void and of no force or effect, and a Participant will not be
entitled to any benefits under this Plan.
     14. Successors and Binding Agreement. This Plan will be binding upon and
inure to the benefit of the Company and any successor to the Company, including
any persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for the purposes of this Plan), but will not otherwise be assignable,
transferable or delegatable by the Company.
     15. Notices. For all purposes of this Plan, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder will be in writing and will be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or three business days after having been sent by a
nationally recognized overnight courier service such as FedEx, UPS or Purolator,
addressed to the Company or the Committee (to the attention of the Corporate
Secretary of the Company) at its principal office and to the Participant at the
Participant’s principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
     16. Governing Law. The validity, interpretation, construction and
performance of this Plan will be governed by and construed in accordance with
the substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State, except as expressly provided
herein.

-4-



--------------------------------------------------------------------------------



 



     17. Validity/Severability. If any provision of this Plan or the application
of any provision hereof to any person or circumstance is held invalid,
unenforceable or otherwise illegal, the remainder of this Plan and the
application of such provision to any other person or circumstance will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal. To the extent any provisions held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken herefrom and the remainder of this Plan will be binding on
the parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Plan from the first instance.
     18. Dispute Resolution. Any dispute between the parties under this Plan
will be resolved (except as provided below) through informal arbitration by an
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes located in Tarrant County, Texas, and the
arbitration will be conducted in that location under the rules of said
Association. Each party will be entitled to present evidence and argument to the
arbitrator. The arbitrator will have the right only to interpret and apply the
provisions of this Plan and may not change any of its provisions, except as
expressly provided in Section 17.
     19. Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award and/or payment is subject to
Section 409A of the Code, it shall be awarded and/or paid in a manner that will
comply with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto (the “Guidance”). Any
provision of this Plan that would cause an award and/or payment to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Code Section 409A (which amendment may be retroactive to the extent
permitted by the Guidance).

-5-



--------------------------------------------------------------------------------



 



ANNEX I
SUCCESS BONUS POOL
          The Success Bonus Pool will be calculated as an amount equal to the
sum of the following:
     1.0% times the product of (i) the total number of outstanding shares of
UICI utilized in the calculation of fully diluted earnings per share and
(ii) the price per share of UICI common stock paid in any transaction resulting
in a Change of Control up to $35 per share; and
     4.0% times the product of (i) the total number of outstanding shares of
UICI utilized in the calculation of fully diluted earnings per share and
(ii) the price per share of UICI common stock in excess of $35 per share paid in
any transaction resulting in a Change of Control.

 